Title: Student serves classmates cookies with Grandma's ashes baked into them. Is there a crime? What would be this student's legal exposure?
Question:
Answer #1: In my opinion, this would constitute common law battery, though California law likely has its own definition as well (in my state this would constitute “assault,” which never made sense to me).Answer #2: I agree that this is criminal.  Probably battery but some states have criminal 'Disposal' which relates to human bodies or hazardous waste, especially of a medical nature.